DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 33.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 12-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0082831, Borland.
	In regards to claim 9, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses a pipe coupling, comprising: a sleeve (620) including a flange (624) at an end of the sleeve, the flange having an axially outwardly directed face; and a clamping ring (612) mounted to the flange, the clamping ring carrying a seal (611), the clamping ring including first and second clamping ring portions, the first (613a, 613b) and second (613c) clamping ring portions functioning as a unitary ring when a first bearing face of the first clamping ring portion is brought into abutting contact with a second bearing face of the second clamping ring portion such that the first and second clamping ring portions are rotatably fixed relative to one another, the clamping ring including a surface to urge an inwardly directed face of the seal axially against the axially outwardly directed face of the flange as the first and second clamping ring portions are moved toward one another.
In regards to claim 12, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses when the first bearing face is brought into abutting contact with the 
	In regards to claim 13, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses when the first bearing face is brought into abutting contact with the second bearing face, the first bearing face engages the second bearing face only in compression.
	In regards to claim 14, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses the first and second clamping ring portions are removably connected together by a first coupling portion of the first clamping ring portion and a second coupling portion of the second clamping ring portion so that the first and second clamping ring portions are separable from one another.
	In regards to claim 15, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses the surface is an outwardly convergent sloped surface.
	In regards to claim 16, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses the outwardly convergent sloped surface urges the seal axially against the axially outwardly directed face of the flange and compresses the seal radially inwardly against the outside of a pipe as the first and second clamping ring portions are moved toward one another.
	In regards to claim 17, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses a fastener to bring the first bearing face of the first clamping ring portion into abutting contact with the second bearing face of the second clamping ring portion.

	In regards to claim 19, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses a pipe coupling, comprising: a sleeve including a flange at an end of the sleeve; and a clamping ring mounted to the flange, the clamping ring carrying a seal, the clamping ring including first and second clamping ring portions, the first and second clamping ring portions functioning as a unitary ring when a first bearing face of the first clamping ring portion is brought into abutting contact with a second bearing face of the second clamping ring portion such that the first and second clamping ring portions are rotatably fixed relative to one another, the clamping ring and seal configured to engage the pipe coupling with pipes having diameters between four and twelve inches and to create an effective seal therebetween.
	In regards to claim 20, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses the flange includes an axially outwardly directed face and the clamping ring includes a surface to urge the seal axially against the axially outwardly directed face of the flange as the first and second clamping ring portions are moved toward one another.
	In regards to claim 21, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses the surface is an outwardly convergent sloped surface.
	In regards to claim 22, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses the outwardly convergent sloped surface urges the seal axially against the axially outwardly directed face of the flange and compresses the seal 
	In regards to claim 23, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses the clamping ring includes the surface to force the seal radially inward as the first and second clamping ring portions are moved toward one another.
	In regards to claim 24, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses a fastener to bring the first bearing face of the first clamping ring portion into abutting contact with the second bearing face of the second clamping ring portion.
	In regards to claim 25, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses the clamping ring is configured to capture an end of a pipe inserted through the clamping ring while the clamping ring is mounted to the flange by compressing the seal around an outside diameter of the pipe.
	In regards to claim 26, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses a pipe coupling, comprising: a sleeve including a flange at an end of the sleeve; and a clamping ring mounted to the flange, the clamping ring carrying a seal, the clamping ring including first and second clamping ring portions, the first and second clamping ring portions functioning as a unitary ring when a first bearing face of the first clamping ring portion is brought into abutting contact with a second bearing face of the second clamping ring portion such that the first and second clamping ring portions are rotatably fixed relative to one another, the clamping ring configured to capture an end of a pipe inserted through the clamping ring after the clamping ring has been mounted to the flange by compressing the seal around an outside of the pipe.

	In regards to claim 28, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses the surface is an outwardly convergent sloped surface.
	In regards to claim 29, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses the outwardly convergent sloped surface urges the seal axially against the axially outwardly directed face of the flange and compresses the seal radially inwardly against the outside of the pipe as the first and second clamping ring portions are moved toward one another.
	In regards to claim 30, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses the clamping ring includes the surface to force the seal radially inward as the first and second clamping ring portions are moved toward one another.
	In regards to claim 31, in Figure 6 and paragraphs detailing said paragraphs, Borland discloses a fastener to bring the first bearing face of the first clamping ring portion into abutting contact with the second bearing face of the second clamping ring portion.

Allowable Subject Matter
Claims 32 and 33 are allowed.
s 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679